DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 1 and 5-6 have been fully considered and are persuasive.  The objection of claims 1 and 5-6 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejection Under 35 U.S.C. § 112”, with respect to claim 6 have been fully considered and are persuasive.  The rejection of claim 6 has been withdrawn. 
Applicant’s arguments, see section titled “Independent Claim 1”, with respect to claim 1 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments, see section titled “Independent Claim 6”, with respect to claim 6 have been fully considered and are partially persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see section titled “Dependent Claims 3-4”, with respect to claims 3-4 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “blocks each” in line 6 to “blocks and each” and “more of values” in line 10 to “more values”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  change “blocks each” in line 6 to “blocks and each” and “more of values” in line 10 to “more values”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites “a second subcarrier spacing or a second cyclic prefix length of at least one of a plurality of second resource blocks used to derive the second time period”. Applicant does not provide support for this feature nor has the Examiner found support for this feature within the specification. Claims 3-4 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 6, claim 6 recites “a second subcarrier spacing or a second cyclic prefix length of at least one of a plurality of second resource blocks used to derive the second time period” and “setting information causing a total length of the first symbol…in the at least one of the plurality of second resource blocks”. Applicant does not provide support for these features nor has the Examiner found support for these features within the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 1, the boundaries of “to derive the second time period” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a controller or a transmitter, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the base station in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 3-4 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Claim 1 recites the limitations "the first period corresponding to at least one of the plurality of first resource blocks" in lines 13-14 and “the second period corresponding to the at least one of the plurality of second resource blocks” in lines 15-16 and “the subcarrier spacing” in line 17 and “the cyclic prefix length” in line 17 and “the first symbol length” in line 29 and “the second symbol length” in line 31.  There is insufficient antecedent basis for these limitations in the claim. It is suggested to change “the first period corresponding to” to “the first period and on” and “the second period corresponding to” to “the second period and on”. Claims 3-4 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 1, it is unclear what “the first symbol” in line 23 is referring to since there are two “a first symbol”, one in line 7 and another in line 19. Claims 3-4 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Claim 6 recites the limitations “the first symbol in at least one of the plurality of first resource blocks” in lines 13-14 and "the first period corresponding to the at least one of the plurality of first resource blocks" in lines 16-17 and “the second period corresponding to the at least one of the plurality of second resource blocks” in lines 17-18 and “the subcarrier spacing” in lines 19-20 and “the cyclic prefix length” in line 20 and “the first symbol length” in line 29 and “the second symbol length” in lines 31-32.  There is insufficient antecedent basis for these limitations in the claim. It is suggested to change “the first period corresponding to” to “the first period and on” and “the second period corresponding to” to “the second period and on”.
Regarding claim 6, it is unclear what “the first symbol” in line 24 is referring to since there are two “a first symbol”, one in line 7 and another in line 21. Furthermore, it is unclear what “the second symbol” in line 25 is referring to since there are two “a second symbol”, one in line 14 and another in line 22. 

Allowable Subject Matter
Claim(s) 5 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “A user equipment used in a communication system in which an uplink and a downlink are time-multiplexed, the user equipment comprising: a reception processing circuit configured to determine a first time period a second time period in a first frequency block, the first frequency block being any of a plurality of frequency blocks included in at least the uplink or the downlink; and a receiver configured to receive setting information transmitted by a base station, the setting information indicating one or more of values used for the second time period, the one or more of values including at least a subcarrier spacing or a cyclic prefix length used for the second time period, wherein the reception processing circuit is configured to demodulate a downlink signal in accordance with the setting information, wherein the downlink signal includes a first signal in the first time period and a second signal in the second time period, the first signal and the second signal being different from each other in at least the subcarrier spacing or the cyclic prefix length, wherein a first symbol and a second symbol are aligned in a symbol timing when a total length of the first symbol is equal to a total length of the second symbol, the first symbol belonging to the first frequency block, the second symbol belonging to a second frequency block other than the first frequency block from among the plurality of frequency blocks, the total length of the first and second symbols being a length obtained by adding the cyclic prefix length to a symbol length” of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476